Case 4:18-cr-20637-LJM-SDD ECF No. 62, PageID.287 Filed 12/17/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

        Plaintiff,                                  Case No. 18-cr-20637
                                                    Honorable Laurie J. Michelson
 v.

 LAWRENCE KING,

        Defendant.


      ORDER DENYING DEFENDANT’S MOTION TO VACATE SENTENCE [54]


       In the time between Lawrence King’s guilty plea to being a felon in possession of a firearm

and his sentencing, the Supreme Court held that, to be convicted of such an offense, the

government must prove that a defendant knew he possessed a firearm and also that he knew he

was a felon and thus barred from possessing a firearm. Rehaif v. United States, 139 S. Ct. 2191,

2200 (2019). King believes this change in law requires his conviction be vacated under 28 U.S.C.

§ 2255. For the reasons set forth below, the motion is DENIED.

                                               I.

       With the benefit of a written plea agreement, Lawrence King pleaded guilty on April 10,

2019, to one count of being a felon in possession of a firearm and one count of possession of a

firearm in furtherance of a drug trafficking crime. (ECF No. 39.) King admitted that on October

13, 2016, he knowingly possessed firearms at his house in Flint, Michigan, that the firearms

traveled through interstate commerce before he possessed them, that in 2004 he was convicted of

assault with intent to do great bodily harm and home invasion, and that “these crimes were

punishable by a term of imprisonment exceeding one year.” (ECF No. 39, PageID.126–127; ECF
Case 4:18-cr-20637-LJM-SDD ECF No. 62, PageID.288 Filed 12/17/20 Page 2 of 5




No. 59, PageID.268.) King did not, however, expressly acknowledge that he knew of his felony

status. And he was not advised of a status element during his plea. (ECF No. 59.)

       Two months later, in June 2019, the Supreme Court decided Rehaif v. United States, 139

S. Ct. 2191 (2019). The Court held that in prosecutions under 18 U.S.C. § 922(g), “the Government

must prove both that the defendant knew he possessed a firearm and that he knew he belonged to

the relevant category of persons barred from possessing a firearm.” Rehaif, 139 S. Ct. at 2200.

There was no mention of Rehaif during King’s sentencing on September 11, 2019. Nor did King

raise any objections to the Presentence Report. The PSR included information about King’s prior

conviction for home invasion and assault. The details for this offense included that King was

sentenced on March 7, 2005, to 84 to 240 months for the home invasion count and 80 to 120

months for the assault counts, and was granted parole in October 2011. (ECF No. 60, PageID.275.)

In other words, he served a little over six and a half years in prison.

       On the underlying offenses in this case, King was sentenced on September 11, 2019, to 28

months’ imprisonment on the felon in possession count and 60 months consecutive on the § 924(c)

count. (ECF No. 52.) As part of the plea deal, King waived his right to appeal his conviction on

any grounds and waived his right to appeal any sentence that did not exceed 106 months. (ECF

No. 39, PageID.132.) And in fact, no direct appeal was filed. Instead, King now moves to vacate

his conviction under 28 U.S.C. § 2255 as a result of the ruling in Rehaif. (ECF No. 54.) The

government opposes the motion. (ECF No. 60.)

       The motion does not raise any factual issues for resolution. King simply argues that Rehaif

“changed the substantive law, rendering the conduct underlying King’s 18 U.S.C. § 922(g)(1)

conviction as charged in the indictment no longer criminal.” (ECF No. 54, PageID.229.) Even

assuming King could clear certain procedural deficiencies, his argument fails on the merits.



                                                  2
Case 4:18-cr-20637-LJM-SDD ECF No. 62, PageID.289 Filed 12/17/20 Page 3 of 5




Indeed, the motion, record of prior proceedings, and governing law “conclusively show that [King]

is entitled to no relief[,]” and thus, an evidentiary hearing is not necessary. 28 U.S.C. § 2255(b);

Rules Governing § 2255 Cases, Rule 4(b).

                                                  II.

         A federal prisoner may challenge his sentence by way of a motion filed pursuant to 28

U.S.C. § 2255. “A prisoner seeking relief under 28 U.S.C. § 2255 must allege either: ‘(1) an error

of constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of

fact or law that was so fundamental as to render the entire proceeding invalid.’” Short v. United

States, 471 F.3d 686, 691 (6th Cir. 2006) (quoting Mallett v. United States, 334 F.3d 491, 496–97

(6th Cir. 2003)). A movant bears the burden of demonstrating an error of constitutional magnitude

which had a substantial and injurious effect or influence on the criminal proceedings. Brecht v.

Abrahamson, 507 U.S. 619, 637 (1993); Humphress v. United States, 398 F.3d 855, 858 (6th Cir.

2005).

                                                 III.

         The government’s response raises a number of procedural hurdles. But even assuming,

without deciding, that Rehaif applies retroactively to cases on initial collateral review, that King’s

motion is timely, and that King has not procedurally defaulted his claim, Rehaif does not warrant

vacating King’s conviction. More specifically, even if the Court erred by failing to establish that

King knew of his status as a prohibited person before accepting his guilty plea, King cannot

demonstrate the error “had a substantial and injurious effect or influence on the guilty plea.” Griffin

v. United States, 330 F.3d 733, 736 (6th Cir. 2003) (citing Brecht v. Abrahamson, 507 U.S. 619,

637 (1993)).




                                                  3
Case 4:18-cr-20637-LJM-SDD ECF No. 62, PageID.290 Filed 12/17/20 Page 4 of 5




       For one, as the government points out, “King has not even alleged that he would have

insisted on a trial, had he been advised that the government must prove his knowledge about being

convicted of a crime punishable by more than one year in jail.” (ECF No. 60, PageID.281); see

also United States v. Hobbs, 953 F.3d 853, 857–58 (6th Cir. 2020) (finding “no contemporaneous

evidence suggests that [defendant] would have rejected the plea deal had the indictment contained

the knowledge-of-status element.”); United States v. Watson, No. 19-3658, 2020 U.S. App. LEXIS

22384 (6th Cir. July 17, 2020) (on plain error review, noting that a defendant who pleads guilty

must demonstrate prejudice from the failure of a district court to explain the knowledge-of-status

element).

       This is understandable. King admitted in the factual basis for his guilty plea that he was

convicted in 2004 of two counts of assault with intent to do great bodily harm and one count of

home invasion, and that “all of these crimes were punishable by a term of imprisonment exceeding

one year.” (ECF No. 39, PageID.127.) While an admission to a prior felony conviction “does not

automatically establish knowledge of felony status, it is strongly suggestive of it.” United States

v. Conley, 802 F. App’x 919, 923 (6th Cir. 2020); see also United States v. Raymore, 965 F.3d

475, 485 (6th Cir. 2020) (noting that “a jury could infer from [defendant’s] stipulation to his prior

felony conviction the requisite knowledge of his status for a § 922(g)(1) violation.”). More

significant, King spent over six years in prison for these 2004 convictions. Thus, it is not plausible

that he was unaware that he is a person who had “been convicted in any court of, a crime punishable

by imprisonment for a term exceeding one year,” 18 U.S.C. § 922(g)(1), nor is it plausible that he

would have changed his plea on that basis. See United States v. Ward, 957 F.3d 691, 695 (6th Cir.

2020) (court found clear evidence in the record from which a jury could infer that defendant knew

he was a felon where defendant had two prior felony convictions from guilty pleas and served a



                                                  4
Case 4:18-cr-20637-LJM-SDD ECF No. 62, PageID.291 Filed 12/17/20 Page 5 of 5




total of over six years in prison); United States v. Hobbs, 953 F.3d 853, 858 (6th Cir. 2020)

(rejecting Rehaif challenge on plain error review where defendant had served six years in prison

on a prior felony conviction).

                                                   IV.

       Thus, King’s Motion to Vacate Sentence Under 28 U.S.C. § 2255 is DENIED. Nor is King

entitled to a certificate of appealability as he has not made “a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.

       Dated: December 17, 2020


                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE




                                                   5
